831 F.2d 1057Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Allen Varnell LASSITER, Plaintiff-Appellant,v.B. Craig ELLIS, Defendant-Appellee.
No. 87-7665.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1986.Decided Oct. 20, 1987.

Allen Varnell Lassiter, appellant pro se.
Lucien Capone, III, Attorney General, for appellee.
Before K.K. HALL, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Allen Varnell Lassiter, a North Carolina inmate, appeals the district court's dismissal of his action filed pursuant to 42 U.S.C. Sec. 1983.  In his complaint, Lassiter names as defendant the judge who presided at Lassiter's trial.  Lassiter seeks monetary relief for damages allegedly resulting from the judge's imposition of sentence under the wrong penal statute.  The district court dismissed Lassiter's action as frivolous under 28 U.S.C. Sec. 1915(d).  We affirm.


2
A judge is absolutely immune from a claim for damages arising out of his judicial actions.  Stump v. Sparkman, 435 U.S. 349 (1978);  Pierson v. Ray, 386 U.S. 547 (1967);  Chu v. Griffith, 771 F.2d 79 (4th Cir.1985).  Therefore, the district court properly dismissed Lassiter's claim for monetary relief against the judge as being frivolous under 28 U.S.C. Sec. 1915(d).  See Boyce v. Alizaduh, 595 F.2d 948 (4th Cir.1979).


3
Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument.


4
AFFIRMED.